DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 recites the limitation “a surfactant free functionalized primary latex” and that the primary latex comprises “an ionic functional group to enable self-emulsification of the surfactant free functionalized primary latex”. The recitation that the primary latex is surfactant-free in combination with the ionic functional group enabling self-emulsification renders the scope of the claim confusing given that it is unclear how the latex is surfactant free and yet comprises ionic functional groups that enable self-emulsification. Specific attention is directed to Lewis (see pages of Hawley’s Condensed Chemical Dictionary attached to previous Office Action) which discloses that there are three (3) categories of surface-active agents or surfactants: detergents, wetting agents, and emulsifiers. Thus, the ionic functional group enabling self-emulsification as recited in claim 13 is necessarily a surfactant. Accordingly, it is unclear how the recited primary latex can be free of surfactant and yet possess ionic functional groups that enable self-emulsification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yatake (US 2004/0077749) in view of Kasperchik et al (US 2014/0352573).

Regarding claim 13, Yatake discloses an inkjet ink composition comprising water, organic solvents, and water dispersible polymer encapsulated pigment, i.e. a functionalized primary latex, the amount of 0.1 to 10 wt. %, overlapping the recited range of 5 to 40 wt. %  (Abstract, [0044], and [0058]). The polymer comprises a styrene monomer, i.e. an aromatic functional group, an ethyl hexyl methacrylate monomer, i.e. a monomer having a flexible side-chain, and an acrylic acid monomer, i.e. an ionic functional group comprising a carboxylic acid group ([0037]). Given that the reference discloses acrylic acid monomer, it is clear that this monomer enables self-emulsification of the polymer as recited in the present claims. 
The polymer further comprises an acryloylmorphophline monomer ([0037]). This monomer has the following structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
From this structure it is clear that the monomer possesses a cyclic molecule coupled to a carbonyl functional group. Given that presence of the carbonyl group, it is clear that this monomer corresponds to the hydrogen bonding group recited in the present claims.
	The reference does not disclose that acryloylmorphophline provides adhesion onto the non-porous substrates, wherein the non-porous substrates comprise polyolefin. However, the recitation in the claims that the hydrogen bonding group “provides adhesion onto the non-porous substrates, wherein the non-porous substrates comprise polyolefin “ is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Yatake discloses monomer as presently claimed, it is clear that monomer of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
	Given that the polymer disclosed by the reference does not require a surfactant, it is clear that the polymer is a surfactant free functionalized primary latex as recited in the present claims.
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the ink composition comprises a secondary latex binder in the amount of 5 to 20 wt. % as recited in the present claims.
Kasperchik et al discloses an aqueous inkjet ink composition comprising pigment, water, and a binder (Abstract and [0022]). The binder is a polyester binder, i.e. a secondary latex binder, added to the ink composition in an amount of 0.1 to 10 wt. %, overlapping the recited range of 5 to 20 wt. % ([0022]). The reference discloses that the binder in utilized in the ink composition to bind the ink to the medium upon which the ink is printed ([0022]).
Given that both Yatake and Kasperchik et al are drawn to aqueous inkjet inks comprising pigments and pigments, and given that Yatake does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the polyester binder as taught by Kasperchik et al, it would therefore have been obvious to one of ordinary skill in the art to include such binders in the ink composition disclosed by Yatake with a reasonable expectation of success.
Yatake is silent with respect to the viscosity of the ink composition.  However, the combination of teachings from Yatake and Kasperchik et al have rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
While Yatake discloses that the ink composition is an aqueous ink composition, the reference does not disclose that the inkjet ink is for inkjet printing on non-porous substrate, However, it is noted that the recitation in the claims that the aqueous ink is “for inkjet printing on non-porous substrates” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Yatake discloses an ink composition as presently claimed, it is clear that the ink composition of the reference would be capable of performing the intended use, i.e. for inkjet printing on non-porous substrates, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

	Regarding claim 15, the combined disclosures of Yatake and Kasperchik et al teach all the claim limitations as set forth above. As discussed above Kasperchik et al discloses a polyester binder as recited in the present claim.

Regarding claims 16-17, the combined disclosures of Yatake and Kasperchik et al teach all the claim limitations as set forth above. Additionally, Yatake discloses the solvent propylene glycol monomethyl ether, i.e. a co-solvent comprising propylene glycol ([0058]).

Regarding claim 19, the combined disclosures of Yatake and Kasperchik et al teach all the claim limitations as set forth above. As discussed above Yatake discloses ethylhexyl methacrylate. Thus, the reference discloses a branched alkyl having a hexyl side chain. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yatake (US 2004/0077749) and Kasperchik et al (US 2014/0352573) as applied to claim claims 13, 15-17, and 19 above, and in view of Matzinger et al (US 6,103,780).

The discussion with respect to Yatake and Kasperchik et al as set forth in Paragraph 9 above is incorporated here by reference.

Regarding claim 14, the combined disclosures of Yatake and Kasperchik et al teach all the claim limitations as set forth above. Additionally, it is noted that Yatake discloses that the resin emulsion has a particle size of 105 nm, within the recited range of 100 to 300 nm ([0082]).
As discussed above, the resin dispersion comprises styrene and acrylic acid and Yatake further discloses that the ink composition utilizes basic compounds, i.e. pH adjustors, such as diethanol amine ([0060]). However, the reference does not disclose that the ink composition comprises ammonia.
Matzinger et al discloses ink compositions comprising pH adjustors such as diethanol amine and ammonia (Column 5 Lines 52-62). In view of Matzinger’s recognition that diethanol amine and ammonia are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute diethanol amine with ammonia and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
In light of the above, given that the resin dispersion in Yatake comprises acid groups, i.e. acrylic acid monomers as well as styrene monomers, and given that the ink obtained from the combined disclosures of Yatake and Matzinger comprises pH adjusters such as ammonia, the resin dispersion obtained from the combined disclosures of Yatake and Matzinger is a polystyrene comprising ammonia groups.

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 

Regarding the 35 U.S.C. 112 (b) rejection set forth in the Final Office Action mailed on 10/12/2021 and maintained in the rejection above, Applicants argue that the term “surfactant free” is intended to convey the fact that a separate surfactant is not included in the functionalized primary latex and rather, the ionic functional group that is part of the functionalized primary latex may perform the function of a surfactant to allow the self-emulsification of the surfactant free functionalized primary latex. However, as set forth in the previous Office Action, the recitation that the primary latex is surfactant-free in combination with the ionic functional group enabling self-emulsification renders the scope of the claim confusing given that it is unclear how the latex is surfactant free and yet comprises ionic functional groups that enable self-emulsification. Specific attention is directed to Lewis (see pages of Hawley’s Condensed Chemical Dictionary attached to the previous Office Action) which discloses that there are three (3) categories of surface-active agents or surfactants: detergents, wetting agents, and emulsifiers. Thus, the ionic functional group enabling self-emulsification as recited in claim 13 is necessarily a surfactant. Accordingly, it remains unclear how the recited primary latex can be free of surfactant and yet possess ionic functional groups that enable self-emulsification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767